Citation Nr: 0906827	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  98-11 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of streptococcus bovis meningitis due to 
Strongyloides infestation.  

2.  Entitlement to service connection for gastritis and 
diverticulitis, claimed as residuals of streptococcus bovis 
meningitis due to Strongyloides infestation.  

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as the residual of 
streptococcus bovis meningitis due to Strongyloides 
infestation.  

4.  Entitlement to service connection for cardiovascular and 
circulatory disorders, claimed as residuals of streptococcus 
bovis meningitis due to Strongyloides infestation.  





REPRESENTATION

The Veteran represented by:  Virginia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1955.  

This case initially came to the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the RO.  

This case was remanded in March 2001 and April 2004 for 
additional development of the record.  



FINDINGS OF FACT

1.  The Veteran is not shown have residual disability caused 
by the acute episode of streptococcus bovis meningitis due to 
the Strongyloides infestation.  

2.  The Veteran is not shown to have chronic gastrointestinal 
disorder to include diverticulitis or gastritis due to the 
acute episode of streptococcus bovis meningitis or the 
Strongyloides infestation.  

3.  The currently demonstrated COPD is not shown to be due to 
the acute episode of streptococcus bovis meningitis due to a 
Strongyloides infestation or any other event or incident of 
the Veteran's period of active service.  

4.  The Veteran is not shown to have a cardiovascular 
disorder, including arteriosclerotic heart disease, atrial 
flutter or atrial fibrillation, or any circulatory condition 
due to the acute episode of streptococcus bovis meningitis or 
the Strongyloides infestation or any other event or incident 
of his period of active service.  



CONCLUSIONS OF LAW

1.  The Veteran does not have residual disability caused by 
streptococcus bovis meningitis due to a Strongyloides 
infestation or other disease or injury that was incurred in 
or aggravated by active service.  38 U.S.C.A.  §§ 1131, 5107 
(West 2002); 38 C.F.R. § 38 C.F.R. 3.303 (2008).  

2.  The Veteran does not have a gastrointestinal disability 
including gastritis or diverticulitis as the residual of 
streptococcus bovis meningitis due to a Strongyloides 
infestation or other disease or injury that was incurred in 
or aggravated by active service.  38 U.S.C.A.  §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 38 C.F.R. 3.303 (2008).  

3.  The Veteran does not have a respiratory disability 
including COPD as the residual of streptococcus bovis 
meningitis due to a Strongyloides infestation or other 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A.  §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 38 C.F.R. 3.303 (2008).  

4.  The Veteran does not have cardiovascular or circulatory 
disability as the residual of streptococcus bovis meningitis 
due to a Strongyloides infestation or other disease or injury 
that was incurred in or aggravated by active service.  
38 U.S.C.A.  §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 38 C.F.R. 3.303 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§§ 5100 et seq.  

Here, the Veterans Claims Assistance Act of 2000 (VCAA) duty 
to notify and assist has been satisfied.  Examinations have 
been conducted, notice as to what evidence needed has been 
provided, and there is no indication that there is additional 
evidence or development that should be undertaken.  

Further, the Veteran was notified of the type of evidence 
necessary to establish a disability rating and effective date 
for that disability.  A letter of March 2004 provided 
pertinent notice and development information.  

Although the notice was not sent until after the initial 
rating denying the claims, the Board finds that any defect 
with respect to the timing of the required notice was 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  

Unfortunately, the RO has not secured all of the Veteran's 
service treatment records.  The Board is aware that the Court 
of Appeals for Veteran's Claims (Court) has held that where 
the records in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  



Service connection for gastritis, diverticulitis, COPD, as 
well as cardiovascular and circulatory disorders claimed as 
the residuals of an infection manifested by streptococcus 
bovis meningitis due to a Strongyloides infestation

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131.  

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).  

Secondary service connection may be granted for a disability, 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  

The Veteran asserts that he currently suffers from the 
residual disability due to a postservice episode 
streptococcus bovis meningitis caused a Strongyloides 
infestation that he incurred in service.  

The report of the January 1955 examination conducted prior to 
his discharge does not show any complaints or findings 
regarding meningitis or a Strongyloides infestation.  In 
fact, the Veteran specifically denied having a history of 
surgery, illness, or injury during service.  

A February 1995 VA examination noted that, in November 1994, 
the Veteran had been hospitalized for treatment of bacterial 
meningitis and acute renal insufficiency manifested by 
dehydration.  

The diagnoses included those of COPD, arteriosclerotic 
cardiovascular disease and history of bacterial meningitis, 
with current main complaints of nausea, weakness and 
anorexia.  

The VA records in March 1995 show that the Veteran was 
admitted for treatment of a Strongyloides infection with a 
previously documented history of streptococcus bovis 
bacteremia meningitis.  It was hypothesized that 
Strongyloides was acquired during the Veteran's service in 
Okinawa with dormancy until recent steroid therapy.  

On VA examination in March 1996, the Veteran reported having 
developed a parasitic disease during service in Japan, 
specifically streptococcus bovis with Strongyloides.  He 
reported having no recurrence until March 1995, but having 
been treated for an episode of related bacterial meningitis 
in November 1994.  

The diagnosis was that of history of Strongyloides infection 
in March 1995, no evidence of complication or recurrence.  

A March 1997 statement of a VA physician indicated that he 
had treated the Veteran in consultation during 
hospitalizations in 1994 and 1995 for bacterial meningitis 
due to streptococcus bovis as the result of strongyloidiasis.  
It was hypothesized that the meningitis was the direct 
consequence of his parasitic infection most likely acquired 
during the veteran's tour of duty.  

A March 1997 statement from another VA physician indicated 
that streptococcus bovis meningitis, for which the Veteran 
was hospitalized in November 1994, was found to be a 
manifestation of a Strongyloides stercoralis infestation that 
was later successfully treated.  It was opined that the 
infestation almost certainly occurred when he was stationed 
in the Pacific during active service.  

While these VA physicians have opined that the Veteran 
developed streptococcus bovis meningitis as the result of a 
Strongyloides infestation that had been incurred in his 
earlier service in Japan, a grant of service connection 
initially requires a showing of current disability that can 
be causally linked to an event or incident of service.  

In this case, however, the evidentiary record does not show 
that the Veteran has a current diagnosis or identified 
disability that can be causally linked to the episode of 
streptococcus bovis meningitis or otherwise was caused by a 
Strongyloides infestation.  

Without proof of current disability, service connection 
cannot be granted on this basis.  See Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 
448 (1995); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

The Veteran in this regard has neither provided nor 
identified medical evidence to show any chronic residuals 
related to the streptococcus bovis meningitis or the 
Strongyloides infestation that, from the record, are shown to 
have been productive of acute symptoms that resolved 
following appropriate treatment.  

The medical evidence in this regard shows that the Veteran 
was found to be neurologically intact following appropriate 
treatment for acute meningitis in 1994, many years after 
service.  

In considering the claimed gastritis and diverticulitis, the 
Veteran manifested abdominal problems associated with the 
strongyloides infestation in 1995, but the clinical record 
does not show the presence of related gastrointestinal 
disability following the administration of medical care to 
eradicate any lingering infestation of the parasite.  

A December 1996 VA examination report shows that, subsequent 
to treatment for the Strongyloides infestation, the Veteran's 
stool specimen was negative for parasites.  His abdomen was 
soft, nontender, and there were no palpable masses.  

The Veteran underwent VA examination in August 2002.  While 
the VA examiner noted the veteran's past history of 
gastritis, the Veteran was noted to have no pain in the 
abdomen, diarrhea or constipation.  

Concerning the claimed respiratory, cardiovascular and 
circulatory disorders, the Board finds that none of these 
systems is shown to have chronically impaired by the 
postservice episode of streptococcus bovis meningitis or the 
Strongyloides infestation.  

Significantly, following the recent VA examination in July 
2005, a VA examiner opined that the COPD was the result of 
the Veteran's extensive history of cigarette smoking.  

The VA examiner also noted that an echocardiogram conducted 
in 1997 was negative for findings reflective of bacterial 
endocarditis.  The VA examiner added that the Veteran's heart 
disorder "was less likely than not worsened by his episode 
of meningitis."  

Significantly, no competent evidence has been presented 
linking the development or advancement of any 
arteriosclerotic heart disease or the history atrial flutter 
or fibrillation with the insertion of a pacemaker in 1997 to 
the acute bacterial infection that caused the Veteran's 
meningitis treated in 1994.  

Still further, in considering any current respiratory, 
circulatory or cardiovascular disorder on a direct basis, the 
Board notes that the Veteran did not report any illnesses at 
service discharge.  Nor had he reported having any 
respiratory, circulatory or cardiovascular problems until 
after service.  

The first evidence of actual respiratory and cardiovascular 
disease was many years after service.  Additionally, the 
record does not contain any medical opinion which would tend 
to link any of the claimed conditions to a documented event 
or incident of the Veteran's active service.  

Accordingly, the Board concludes that the evidence 
preponderates against the claims of service connection for 
the residuals of streptococcus bovis meningitis or a 
Strongyloides infestation.  



ORDER

Service connection for the claimed residuals of streptococcus 
bovis meningitis due to Strongyloides infestation is denied.  

Service connection for chronic gastritis and diverticulitis, 
claimed as the residuals of streptococcus bovis meningitis or 
to a Strongyloides infestation is denied.  

Service connection for chronic COPD, claimed as the residual 
of streptococcus bovis meningitis due to a Strongyloides 
infestation is denied.  

Service connection for cardiovascular and circulatory 
disorders, claimed as residuals of streptococcus bovis 
meningitis or due to a Strongyloides infestation is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


